*339ON EEHEAEING.
ELLISON, P. J.
On a rehearing of this canse plaintiff insists that he should not be prevented from recovering the amount of the note on account of not having tendered the stock for which the note was given. He says that defendant wrote certain letters stating that his financial situation was such that he could not pay the note, and that therefore a tender was useless and unnecessary. It' is well understood that in certain instances, where it clearly appears that tender would be useless, it need not be made. But here plaintiff seems to have considered that defendant can pay and that he can be forced to pay, as the result of this action. The consideration for the note was certain stock which has not been delivered. It cannot justly be supposed' that defendant should be compelled to pay, or that a judgment should be rendered against him, absolute in terms, and yet he not get the property for the purchase price of which the note was given. Therefore, considering defendant wrote that he could not pay the note, it does not justify a suit or a judgment against him without at least tendering the stock into court for him, to be turned over to him when he pays the money, either voluntarily or through execution. There should have been “proferí in curia, and the securities brought into court.” [Hunt on Tender, sec. 515.] Plaintiff has no right to collect the note and yet hold to himself the consideration for which it was given. He should show that he was and is ready to deliver the stock when the money is paid. [Hunt on Tender, sec. 460.] Instead of that, when the answer set up the stock as the consideration for the note and that it had not been delivered or tendered, he filed a reply of denial, without any excuse for non-tender and without making proferí in court.
We are satisfied the trial court rendered the only judgment which could have been properly rendered and it is accordingly affirmed.
All concur.